           Case 1:17-vv-01829-UNJ Document 58 Filed 12/17/19 Page 1 of 3




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1829V
                                    Filed: October 11, 2019
                                        UNPUBLISHED


    PEGGY DOUGHERTY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Corcoran, Chief Special Master:

       On November 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she developed Guillain-Barré Syndrome (“GBS”)
as a result of an influenza (“flu”) vaccination administered on September 16, 2016.
Petition at 1, 3. On September 19, 2019, a decision was issued by then Chief Special
Master Nora Beth Dorsey, awarding compensation to petitioner based on the parties’
stipulation. ECF No. 47.



1 It is my intent to post this decision on the United States Court of Federal Claims' website. This means
the decision will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I find that the
identified material fits within this definition, I will redact such material from public access. Because this
unpublished decision contains a reasoned explanation for the action in this case, I am required to post it
on the United States Court of Federal Claims' website in accordance with the E-Government Act of 2002.
44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government Services).

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:17-vv-01829-UNJ Document 58 Filed 12/17/19 Page 2 of 3



       On September 27, 2019, petitioner filed a motion for attorneys’ fees and costs.
ECF No. 51. Petitioner requests attorneys’ fees in the amount of $43,628.20 and
attorneys’ costs in the amount of $1,517.73. Id. at 1 - 2. Additionally, in compliance
with General Order #9, petitioner filed a signed statement indicating that petitioner
incurred $125.34 in out-of-pocket expenses. Thus, the total amount requested is
$45,271.27.

        On September 30, 2019, respondent filed a response to petitioner’s motion. ECF
No. 52. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
requires respondent to file a response to a request by a petitioner for an award of
attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this case.”
Id. at 2. Respondent “respectfully requests that the Court exercise its discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3.

       On September 30, 2019, petitioner filed a reply. ECF No. 53. Petitioner
disputes respondent’s position that he has no role in resolving attorneys’ fees and costs
and further reiterates his view that his attorneys’ fees and costs in this case are
reasonable.

       I have reviewed the billing records submitted with petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the
requested hours or rates.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). Based on the reasonableness of petitioner’s request, I hereby GRANT
petitioner’s motion for attorneys’ fees and costs.

      Accordingly, petitioner is awarded the total amount of $45,271.273 as
follows:

            •    A lump sum of $45,145.93, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Alison H. Haskins; and

            •    A lump sum of $125.34, representing reimbursement for petitioner’s
                 costs, in the form of a check payable to petitioner.



3This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

                                                    2
           Case 1:17-vv-01829-UNJ Document 58 Filed 12/17/19 Page 3 of 3



             •   Petitioner requests checks be forwarded to Maglio Christopher &
                 Toale, PA, 1605 Main Street, Suite 710, Sarasota Florida 34236

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                           s/Brian H. Corcoran
                                                           Brian H. Corcoran
                                                           Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3
